Citation Nr: 0738720	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional Department of Veterans Affairs 
death pension benefits for the appellant's dependent 
grandson.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to October 
1946.  He died in February 1992.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).

The record reflects that the appellant requested a hearing 
before a traveling section of the Board.  In June 2005, 
however, she withdrew that request in writing.  Thus, there 
is no hearing request pending at this time.


FINDING OF FACT

The appellant's grandson is not the veteran's biological 
child, adopted child, or stepchild.


CONCLUSION OF LAW

Additional death pension benefits are not payable for the 
appellant's dependent grandson.  38 U.S.C.A. §§ 101(4), 5102, 
5107 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.57 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is in receipt of death pension benefits.  She 
has been given sole custody of her grandson, JS, and has 
asked that he be added as a dependent for pension purposes.  

For the purpose of determining entitlement to benefits, the 
term "child of the veteran" is limited to certain persons 
who are either the legitimate child of the veteran, the 
legally adopted child of the veteran, or the stepchild of the 
veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

The appellant does not dispute that her grandson does not 
fall into any of the above categories, but contends that she 
should not be penalized because the adoption has not gone 
through.  She asks, instead, that JS be added as a dependent 
due to severe hardship.

The Board is sympathetic with the appellant regarding her 
allegation of financial hardship; however, there are no 
provisions in the law for an exception to be taken on this 
basis.  Stated differently, there is no provision in the law 
for payment of benefits for a veteran's grandchild who is not 
a natural child, adopted child or stepchild.  The Board must 
apply the law as it exists and cannot extend benefits out of 
sympathy for a particular claimant.  See Owings v. Brown, 
8 Vet. App. at 23, quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992) ("This Court must interpret the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'").  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where the law, not the 
evidence, is dispositive, the appeal should be terminated for 
lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. 
App. 92 (1995).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which defines the 
obligations of VA with respect to the duty to notify and 
assist claimants in the development of their claims.  
However, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  Such 
circumstances include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  See also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of legal eligibility, the Board 
finds that the VCAA does not apply.


ORDER

Entitlement to additional VA death pension benefits for the 
appellant's dependent grandson is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


